Citation Nr: 1222043	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-11 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right wrist, status post carpal tunnel release.

2.  Entitlement to an evaluation in excess of 10 percent for right foot disability due to bone spur in 1st metatarsal phalangeal joint and calcaneal spur on inferior aspect of os calcis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2009, the RO issued a rating decision which granted an increased evaluation of 10 percent for the Veteran's service-connected right foot disability due to bone spur in 1st metatarsal phalangeal joint and calcaneal spur on inferior aspect of os calcis.  The Veteran continues to seek an increased evaluation for this condition.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim remains in controversy where less than the maximum available benefits are awarded).

The issues of entitlement to an increased evaluation in excess of 20 percent for thoracolumbar degenerative joint disease with spondylolisthesis without findings of radiculopathy, and entitlement to an increased evaluation in excess for 10 percent for bilateral hearing loss have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased evaluations for his service-connected
right wrist and right foot disabilities.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In September 2009, the Veteran submitted a July 2009 private treatment report indicating that he had injured his right wrist in a fall in May 2009, and that he was being evaluated for physical therapy for this condition.  The report also noted that the Veteran had undergone two surgeries on his right foot, one in October 2009 and a second in May 2009.

The current medical evidence of record does not include any treatment following the Veteran's May 2009 injury to his right wrist, or any surgical records from his second right foot surgery conducted that same month.

Accordingly, the RO must attempt, with the assistance of the Veteran, to obtain these records, as well as his updated treatment records.  Thereafter, the RO must schedule the Veteran for new VA examinations to ascertain the current severity of his right wrist, status post carpal tunnel release; and for his right foot disability due to bone spur in 1st metatarsal phalangeal joint and calcaneal spur on inferior aspect of os calcis.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers who have treated him for his right wrist, status post carpal tunnel release; and for his right foot disability due to bone spur in 1st metatarsal phalangeal joint and calcaneal spur on inferior aspect of os calcis.  These should include records relating to his right foot surgery in May 2009; and records relating to his right wrist injury in May 2009.

Regardless of his response, the RO should obtain updated treatment records relating to the Veteran, since August 2009, from the VA Outpatient Clinic in Pensacola, Florida.

2.  Schedule the Veteran for the appropriate examinations to determine the nature and extent of his service-connected right wrist, status post carpal tunnel release; and his service-connected right foot disability due to bone spur in 1st metatarsal phalangeal joint and calcaneal spur on inferior aspect of os calcis.  

All indicated tests and studies should be performed.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must identify and, to the extent possible, separately describe all manifestations of the Veteran's
service-connected disabilities.

The examiner should also determine the nature, extent, and etiology of any other disability which may be found involving the Veteran's right wrist or right foot.  For any other disability so identified, the examiner should opine as to whether it is as likely as not caused or aggravated by the Veteran's service-connected disability.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examinations, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examinations, documentation must be obtained and placed in the claims file which shows that notice scheduling the examinations was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

4.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



